WILLIAMS LAW GROUP, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-484-9883 e-mail:wmslaw@tampabay.rr.com September 30, 2010 Beverley Singleton United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Hermes Jets, Inc. Registration Statement on Form S-1 Amendment No. 6. File No. 333-164524 Dear Ms. Singleton: We have filed on EDGAR the above Amendment No.6. Page number references in the attached Response Table are to pages in the marked copy filed on EDGAR. Thank you for your consideration. Sincerely, /s/MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq. -1- Comment Number Page[s] Explanation 1. 26 In response to your comment, we have changed the monthly burn rate to $10,000. 2. 36, 26 In response to your comments, we have reflected the change in amount due to related party as operating activity. Accordingly we have revised the MD&A narrative. -2-
